Cowin, J.
(concurring, with whom Sosman, J., joins). I concur in the decision by the court today because the plaintiffs have not demonstrated that the Commonwealth has violated Part II, c. 5, § 2, of the Massachusetts Constitution, the “education clause.” I write separately to articulate what I believe is the proper scope of the education clause and the limited role this court should have in public policy debates of the type presented here.
The scope of the education clause. The Constitution is a structural document that confers on the various branches of government broad areas of authority, see generally Part II, c. 1 (“The Legislative Power”); Part II, c. 2 (“Executive Power”); Part II, c. 3 (“Judiciary Power”), and guarantees for the citizens that the government will not interfere with certain basic rights. See generally Part the First (“A Declaration of the Rights of the Inhabitants of the Commonwealth of Massachusetts”). In securing rights and dividing powers, our Constitution protects citizens against government encroachment and provides a broad organiza*463tional framework for our Commonwealth. See, e.g., art. 1, as amended by art. 106 of the Amendments of the Massachusetts Constitution (“Equality under the law shall not be denied or abridged . . .”); art. 2 (“no subject shall be hurt, molested, or restrained, in his person, liberty, or estate, for worshipping God”); art. 14 (“Every subject has a right to be secure from all unreasonable searches . . .”); art. 16, as amended by art. 77 of the Amendments of the Massachusetts Constitution (“The right of free speech shall not be abridged”). See also Part II, c. 1, § 1, art. 4 (“full power and authority are hereby given and granted to the said general court, from time to time, to make, ordain, and establish, all manner of wholesome and reasonable orders, laws, statutes, and ordinances”). Even where our Constitution explicitly provides for a legislative role in the enactment of laws or appropriation of funds, it generally confers on the General Court only the power or authority to enact or appropriate, but falls short of requiring that any specific action be taken. See, e.g., art. 49, as amended by art. 97 of the Amendments to the Constitution of Massachusetts (“The general court shall have the power to enact legislation necessary or expedient to protect [the people’s right to clean air and water] [emphasis added]); art. 41, as amended by art. 110 (“Full power and authority are hereby given and granted to the general court to prescribe for wild or forest lands . . . such methods of taxation as will develop and conserve the forest resources ...” [emphasis added]). I can find no Constitutional provision explicitly mandating the creation of specified public programs or services.
In the past, we have respected these intentional limitations in our Constitution. As we stated in Cohen v. Attorney Gen., 357 Mass. 564, 570-571 (1970), quoting Tax Comm’r v. Putnam, 227 Mass. 522, 523-524 (1917), and Attorney Gen. v. Methuen, 236 Mass. 564, 573 (1921):
“The Constitution of Massachusetts is a frame of government for a sovereign power. It was designed by its framers and accepted by the people as an enduring instrument, so comprehensive and general in its terms that a free, intelligent and moral body of citizens might govern themselves under its beneficent provisions through radical *464changes in social, economic and industrial conditions. It declares only fundamental principles as to the form of government and the mode in which it shall be exercised .... It is a statement of general principles and not a specification of details.’ ... ‘It ordinarily is not long, complicated nor detailed and does not descend to the minute particulars appropriate to a statute. Its phrases are chosen to express generic ideas, and not nice shades of distinction.”
See Brookline v. Secretary of the Commonwealth, 417 Mass. 406, 419 (1994); McDuffy v. Secretary of the Executive Office of Educ., 415 Mass. 545, 559 (1993) (McDuffy).
It is inconsistent therefore with the general structure of our Constitution to interpret the education clause as imposing an enforceable duty on the Commonwealth to create and maintain the kind of highly complex and intricate public school establishment that the Chief Justice’s concurring opinion today would presume. Instead, the clause should be construed as a broad directive, intended to establish the central importance of education in the Commonwealth and clarify that the legislative and executive branches will be responsible for the creation and maintenance of our public school system. See Part II, c. 5, § 2 (“it shall be the duty of legislatures and magistrates,[1] in all future periods of the commonwealth, to cherish the interests of literature and the sciences . . . [and] public schools and grammar schools in the towns . . .”). For the full text of the clause, see ante at 430 n.1] (Marshall, C.J., concurring). While I do not debate that the clause presumes the establishment of some public schools by the legislative and executive branches, nowhere in its text does the clause mandate any particular action on the part of the Commonwealth, or confer any role on the judiciary to enforce it. Public education is a government service, the organization and finance of which is to be determined by the executive and legislative branches.
Nonetheless, in McDuffy, supra at 610-611, 614, this court determined from the broad language of the education clause *465that the Commonwealth was failing to meet a judicially enforceable duty to educate. I believe the McDuffy opinion read too much into the education clause, and that the Chief Justice’s concurring opinion erroneously endorses that aspect of the decision. See ante at 434-435, 462. Even assuming that the education clause imposes some continuing duty on the Commonwealth to support a public education system, it clearly does not guarantee any particular level of educational success or mandate specific programmatic choices. In a display of stunning judicial imagination, the McDuffy court used its already bold reading of the education clause to include specific programmatic “guidelines” for the Commonwealth to follow (the seven McDuffy “capabilities”) in an attempt to guarantee future levels of scholastic achievement in specific curriculum areas. McDuffy, supra at 618-619. The McDuffy court fashioned these guidelines from a constitutional directive that only speaks of “ cherish [ing]” education, under the guise of constitutional “interpretation.” Id. at 558-559. To read specific mandates, or even guidance, into the education clause is unsupportable. The clause no more guarantees certain educational results for the children of the Commonwealth than it guarantees any measure of success in any other category that the same section instructs the Legislature to promote — “humanity,” “general benevolence,” “industry,” “charity,” “frugality,” “honesty,” “punctuality,” “sincerity,” “good humor,” “social affections,” and “generous sentiments among the people.” See Part II, c. 5, § 2. See Doe v. Superintendent of Schs. of Worcester, 421 Mass. 117, 129 (1995) (Constitution does not “guarantee[] each individual student the fundamental right to an education”). The Massachusetts General Laws, not the Declaration of Rights, structure our government programs, provide for their content, and establish minimum levels of attainment — this holds true for government services ranging from our educational system to our public ways.
Therefore, I believe that if McDuffy is to stand at all, its overreaching “guidelines” should be rejected and the opinion should be limited to its most generalized holdings: that the education clause creates “a duty to provide an education for all [the Commonwealth’s] children, rich and poor, in every city and town,” *466McDuffy, supra at 606, and that the Commonwealth (not this court) must “devise a plan and sources of funds sufficient to meet the constitutional mandate.” Id. at 621. Unfortunately, we have missed an opportunity to limit McDuffy to its proper sphere. Under a more limited reading of McDuffy, assuming there is some enforceable duty imposed by the education clause, the Commonwealth has more than fulfilled its obligations. In the twelve years since McDuffy, the Legislature passed the Education Reform Act, see generally G. L. cc. 69-71, and spent billions of dollars toward realizing its goals. That is certainly enough under our broad constitutional directive to satisfy the mandate that the Commonwealth “cherish” our public schools.
The courts’ role in educational policymaking. Even if the education clause is to be interpreted as imposing some duty upon the Commonwealth to maintain a public school establishment, a conclusion which is by no means apparent, our Constitution requires that the duty be fulfilled by the legislative and executive branches, without oversight or intrusion by the judiciary. The education clause itself explicitly leaves to the legislative and executive branches responsibility for determining the form and scope of its obligations. See Part II, c. 5, § 2. Where the drafters explicitly conferred authority on only two of the branches of government, we cannot ordain the third branch “overseer.”
In addition to the clause’s explicit language conspicuously omitting any reference to the judicial branch, the overarching doctrine of the separation of powers prohibits judicial intervention in otherwise discretionary functions of the executive and legislative branches. See art. 30 of the Massachusetts Declaration of Rights (“the judicial shall never exercise the legislative and executive powers, or either of them”). See, e.g., Bates v. Director of the Office of Campaign & Political Fin., 436 Mass. 144, 183 (2002) (Appendix) (Cowin, J., dissenting to order entered Jan. 25, 2002), quoting Commonwealth v. Leno, 415 Mass. 835, 841 (1993) (“Article 30’s principle of separation of power prevents the ‘judiciary [from] substituting its notions of correct policy for that of a popularly elected Legislature’ ”); Matter of McKnight, 406 Mass. 787, 792 (1990) (“A court. . . *467may not properly exercise the functions of the executive branch of State government”). This case presents none of the extraordinary circumstances that might warrant an exception to this general rule. Contrast, e.g., Judge Rotenberg Educ. Ctr., Inc. v. Commissioner of the Dep’t of Mental Retardation (No. 1), 424 Mass. 430, 446-447, 465 (1997); Matter of McKnight, supra at 801-802; Attorney Gen. v. Sheriff of Suffolk County, 394 Mass. 624, 630, 631 (1985); O’Coin’s, Inc. v. Treasurer of the County of Worcester, 362 Mass. 507, 509-510 (1972). Indeed, the constitutional requirement that the judiciary stay out of the business of educational policy is echoed in our well-established rule that “[ajllocation of taxpayer dollars, especially in times of limited fiscal resources, is the quintessential responsibility of the popularly-elected Legislature, not the courts.” County of Barnstable v. Commonwealth, 410 Mass. 326, 329 (1991). See Bromfield v. Treasurer & Receiver Gen., 390 Mass. 665, 670 n.9 (1983), quoting Opinion of the Justices, 302 Mass. 605, 612 (1939). “[A]ny attempt by this court to compel the Legislature to make a particular appropriation . . . would violate art. 30.” Commonwealth v. Gonsalves, 432 Mass. 613, 619 (2000). Where, as here, the remedy for an alleged deprivation would require a court to order the Commonwealth to spend money that the Legislature has not appropriated, judicial intervention is not permitted. We must be mindful that “[n]ot every violation of a legal right gives rise to a judicial remedy.” Bates v. Director of the Office of Campaign & Political Fin., supra at 168-169. These separation of powers principles are applicable even where parties assert constitutional violations. See LIMITS v. President of the Senate, 414 Mass. 31, 35 (1992) (“a judicial remedy is not available whenever a joint session fails to perform a duty that the Constitution assigns to it”). There we declined to intrude in the political debate over term limits:
“The courts should be most hesitant in instructing the General Court when and how to perform its constitutional duties. Mandamus is not available against the Legislature. . . . Th[e] principles [of separation of powers] call for the judiciary to refrain from intruding into the power and function of another branch of government.... Restraint *468is particularly appropriate here where [the Constitution] . . . gives to the courts no enforcement role.”

Id.

The McDuffy court cast aside this separation of powers doctrine and improperly inserted a final layer of judicial review on top of the public policy debate over education. While the Chief Justice’s concurring opinion suggests a discomfort with the breadth of our reading of the education clause in McDuffy, see ante at 431-454, and an awareness of separation of powers principles, see ante at 444-445, 456, 457, 459-461, it would suppress these concerns and embrace McDuffy’s judicially constructed authority. Her concurring opinion today engages in a lengthy and inappropriate review of the Superior Court judge’s findings for “clear error.” Ante at 444-451. The very fact of this review is symptomatic of a misunderstanding of this court’s role in what is a legislative and executive matter.2 The Chief Justice’s articulation of this court’s task in reviewing the record underscores a deep misapprehension concerning the court’s proper function. In its own words, the Chief Justice’s concurring opinion undertakes to “assess[] whether this record of considerable progress, marred by areas of real and in some instances profound failure, offends the education clause.” Ante at 453. Through an artful review of the Superior Court judge’s findings for “clear error” followed by an effective rejection of her conclusions, the Chief Justice’s concurring opinion avoids the need to deal with McDuffy’s intrusive and flawed analysis. If the Chief Justice and those Justices who joined with her are concerned about a self-imposed position at the helm of this debate, they should reject much or all of McDuffy. If, on the *469other hand, they are comfortable with the prospect of determining whether the Commonwealth’s educational reforms and expenditures have produced satisfactory results, they should accord the trial judge’s findings and conclusions their due deference.
Instead, the Chief Justice’s concurring opinion would fashion a new constitutional standard virtually ensuring that the courts will be tangled at the epicenter of our educational policy debate for the foreseeable future. Her concurring opinion proclaims: “Where the Governor and the Legislature establish, exercise ultimate control over, and provide substantial and increasing (subject only to dire fiscal circumstances) resources to support, public education in a way that minimizes rather than accentuates differences between communities based on property valuations, constitutionally impermissible classifications, and other criteria extrinsic to the educational mission ... we [the Chief Justice, joined by Justices Spina and Cordy,] cannot conclude that they are presently violating the education clause.” Ante at 454. This standard inappropriately and inexplicably injects an equal protection analysis where the parties do not claim any violation of equal protection guarantees and there is no evidence of discrimination in the record. I do not dispute that, had there been evidence of an equal protection violation in the provision of public education, this court would have the authority under our equal protection doctrine to order an appropriate remedy. However, where the plaintiffs only claim widespread deficiencies in the public school system under the education clause, remedies must come from the legislative and executive branches.
Further cementing our continued encroachment in this debate, the Chief Justice suggests that nothing said today “will insulate the Commonwealth from a successful challenge under the education clause in different circumstances.” Ante at 435. Given this invitation, we may very well be asked some day to determine whether myriad future changes to educational programs, or to the level of support or nature of resources provided by the Governor and Legislature, “minimize[] rather than accentuate[] ” differences. Ante at 454. And how will courts answer these questions? As the Superior Court judge’s hard work foreshadows, *470courts will examine voluminous records filled with data on educational outcomes. This cannot be the role that the Constitution envisioned for the judiciary. This court is not a “super Legislature” empowered to review the work of the duly elected members of the General Court. And the constitutionality or unconstitutionality of the Commonwealth’s actions are not to be found at the end of a road paved with endless inquiries and thousands of judicial findings.
Justice Greaney, in his dissent, argues that our doctrine of stare decisis requires that we suppress these concerns and reaffirm McDuffy in its totality. See post at 482-485. While he acknowledges that “[s]tare decisis is not a rigid requirement,” post at 482, he would nonetheless have us adhere uncompromisingly to a decision which, from its genesis, overstepped the limits imposed on this court by our Constitution.3 This approach misconstrues our rule of stare decisis. Certainly this court must not indulge trivial shifts in our constitutional interpretation. See post at 483. However, when we are called on to revisit a decision, no matter how recently decided or thoughtfully drafted, that is plainly wrong in an area of such constitutional significance as our separation of powers doctrine, we must not let our desire for consistency overpower our commitment to the intellectual honesty of our jurisprudence. Stare decisis, while an unquestionably important pillar of our judicial system, does not require slavish adherence to unconstitutional precedent. See Payne v. Tennessee, 501 U.S. 808, 827 (1991), quoting Smith v. Allwright, 321 U.S. 649, 665 (1944) (“when governing decisions are unworkable or are badly *471reasoned, ‘this Court has never felt constrained to follow precedent’ ”); Vasquez v. Hillery, 474 U.S. 254, 266 (1986) (recognizing exception to stare decisis for precedents that have proved “unworkable, or otherwise legitimately vulnerable to serious reconsideration”). “Store decisis is not an inexorable command; rather, it ‘is a principle of policy and not a mechanical formula of adherence to the latest decision.’ . . . This is particularly true in constitutional cases . . . .” Payne v. Tennessee, supra at 828, quoting Helvering v. Hallock, 309 U.S. 106, 119 (1940). Were stare decisis an absolute rule, we would not have the benefit today of many landmark Supreme Court decisions that vindicated cherished rights after centuries of neglect and corrected misguided judicial decisions to conform to the dictates of the Constitution. Perhaps the most well-known example was the Supreme Court’s opinion in Brown v. Board of Educ. of Topeka, 347 U.S. 483 (1954), squarely overruling the “separate but equal” doctrine of Plessy v. Ferguson, 163 U.S. 537 (1896). Also of note is Gideon v. Wainwright, 372 U.S. 335 (1963), which overruled Betts v. Brady, 316 U.S. 455 (1942), and established that the constitutional right to counsel under the Sixth Amendment to the United States Constitution was applicable to the States through the Fourteenth Amendment to the United States Constitution. In Mapp v. Ohio, 367 U.S. 643 (1961), the Court determined that evidence obtained by an unconstitutional search was inadmissible in State prosecutions, rejecting its earlier opinion in Wolf v. Colorado, 338 U.S. 25 (1949). And there are other examples. See, e.g., United States v. Darby, 312 U.S. 100 (1941) (holding that Congress has power to exclude products made in violation of wage and hour limits from interstate commerce and overruling Hammer v. Dagenhart, 247 U.S. 251 [1918], among other cases); West Coast Hotel Co. v. Parrish, 300 U.S. 379 (1937) (overruling Adkins v. Children’s Hosp. of D.C., 261 U.S. 525 [1923], and finding minimum wage laws are not an unconstitutional burden on the right to contract). My belief that the McDuffy opinion should be limited in no way disparages the Supreme Court’s decision in Brown v. Board of Educ. of Topeka, supra. To the contrary, I would honor the Brown Court’s *472understanding that, where the Constitution commands it, stare decisis must yield.
Education is an emotional issue for many. Equally, it is a topic characterized by numerous and legitimate differences of opinion concerning the course of action most likely to improve our schools and prepare our children for bright futures. Often, these disagreements about education concern how much money to spend and how best to spend it. The issue of public education is thus no different from our political controversies concerning whether we should invest more money in our public transportation system or our roads, how much money we ought to allocate for environmental preservation, and the amount we should provide in public assistance to low-income individuals and families. In other words, the controversy before us today is largely a funding debate. Choices regarding how much money to spend and how to spend it are in every instance political decisions left to the Legislature, to be arrived at with input from the executive branch and the citizenry; they should not be the result of judicial directives. Our Constitution, in separating judicial functions from legislative and vice versa, restricts policymaking to its intended branch. See generally Part II, c. 1, § 1, art. 4.
Furthermore, there are practical reasons why the courts should refrain from interfering with this design in the hopes of improving our schools. The courts, insulated from the political fray as we are for good reason, are ill suited to craft solutions to complex social and political problems. Unlike State legislators and their staffs, judges have no special training in educational policy or budgets, no funds with which to hire experts in the field of education, no resources with which to conduct inquiries or experiments, no regular exposure to our school system, no contact with the rank and file who have the task of implementing our lofty pronouncements, and no direct accountability to the communities that house our schools. Had this lawsuit been successful and this court were once again to fashion a judicial remedy, the elected officials who, pursuant to our Constitution, ought to bear the ultimate burden of resolving our current educational debate would have been insulated from public accountability. The more this court interferes in policymaking *473and political funding debates, the more we allow the Legislature to avoid difficult questions, and the more our citizens get accustomed to turning to the courts for solutions rather than to their elected officials. As I said in Bates v. Director of the Office of Campaign & Political Fin., 436 Mass. 144, 185 (2002) (Appendix) (Cowin, J., dissenting to order entered Jan. 25, 2002), “[t]he plaintiffs’ remedy, as it always is with political questions, is at the ballot box.”

The Constitution uses the term “magistrates” to refer to officials of the executive branch. See McDuffy v. Secretary of the Executive Office of Educ., 415 Mass. 545, 561 n.16 (1993) (McDuffy).


Although I criticize the treatment of the Superior Court judge’s lengthy findings and conclusions in the Chief Justice’s concurring opinion, the fault here does not lie with the Superior Court judge, who superbly analyzed the overwhelming body of evidence before her. Given our opinion in McDuffy, the judge undertook a logical analysis and produced meticulous and scholarly findings. Unfortunately, because our opinion in McDuffy mistakenly interjected judicial review where it does not belong, the judge’s laudable efforts are for naught. The very level of detail and comprehensiveness of her findings and conclusions indicates that we have gone far astray in assuming a role in the education debate.


As an initial matter, the principles of stare decisis need not prevent this court from limiting our far-reaching opinion in McDuffy. Much of what I take issue with in the McDuffy opinion was dicta in the form of “guidelines" for future legislative action. See McDuffy, supra at 618-619 (setting forth seven “capabilities”). The McDuffy court took no action explicitly ordering the Legislature to enact its seven capabilities. See id. at 618 (“we shall articulate broad guidelines and assume that the Commonwealth will fulfil its duty to remedy the constitutional violations that we have identified”). Nor did the court declare any act of the Legislature unconstitutional. Id. at 621. Now, faced with the request to take more specific action, the court today could, but does not, rein in McDuffy by rejecting its dicta concerning the seven capabilities and its retention of future judicial oversight without squarely overruling its basic holding.